DETAILED ACTION
	In After Final filing on 07/01/2021 Claims 1- 18 and 20- 21 are pending. Claims 16- 18 are withdrawn based on restriction requirement. Claims 1- 15 and 20- 21 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
The limitation of “a composite structure” is directed to a product worked upon by the claimed molding system and is given patentable weight to the extent which effects the claimed apparatus.

The claims contain limitations which are directed to product-by-process limitations. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2113 for further details.
The limitations of “the plurality of vents is formed by indentations in the bottom tool assembly” and “the plurality of vents is formed by indentations in a compression chamber” describes how the vents are formed. This limitation is given patentable weight to the 

The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	The claims describe intended uses of the claimed molding system (e.g., the plurality of pieces configured to be disassembled for removal of the composite structure; allowing gases to escape during heavy compression or dwell periods in a compression molding process of the composite material). These limitations are given patentable weight to the extent which effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "heavy compression" in claims 20- 21 is a relative term which renders the claim indefinite.  The term "heavy" is not defined by the claim, the specification does not provide 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7- 12, 14- 15, and 20- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334096 A1 (“Westberg”) in view of GB 927415 (“Werz”).
Regarding claim 1, Westberg teaches a molding system for forming a composite structure (30) having trapped volumes (Fig. 2 and [0052]), the molding system comprising: a plurality of removable inserts (26), each removable insert (26) of the plurality of removable inserts (26) comprising a plurality of pieces configured to be disassembled for removal from the composite structure (Figs. 3- 4, 9 and [0069- 0070] teach how the pieces 38 of the insert 26 can slide in order to quickly and efficiently remove the insert from the molded component 60); and a bottom tool assembly (34), wherein each removable insert is configured [0053- 0054] and Fig. 2 teach inserts 26 configured to interface a bottom tool structure 34).
Westberg does not explicitly teach a plurality of vents formed at a parting line of the molding system.
Werz teaches a molding system for forming a composite structure, the molding system comprising: a plurality of vents formed at a parting line of the molding system (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by removing gases or vapors which may be liberated during the pressing (Werz – Page 1 lines 14- 21, Page 2 lines 16- 23).

Regarding claim 2, Westberg does not explicitly teach each of the plurality of vents has a length in a range of about 0.5 inch to about 1.5 inches.
Werz teaches each of the plurality of vents has a length (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
Westberg in view Werz does not explicitly teach the claimed vent dimension of a length in a range of about 0.5 inch to about 1.5 inches. However, (i) the only difference between the Westberg in view of Werz and the claims is the recitation of relative dimensions of the claimed vent and (ii) Westberg in view of Werz would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vent with a See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 3, Westberg does not explicitly teach each of the plurality of vents has a thickness in a range of about 0.001 inch to about 0.003 inch.
Werz teaches each of the plurality of vents has a length (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
Westberg in view Werz does not explicitly teach the claimed vent dimension of a thickness in a range of about 0.001 inch to about 0.003 inch. However, (i) the only difference between the Westberg in view of Werz and the claims is the recitation of relative dimensions of the claimed vent and (ii) Westberg in view of Werz would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vent with a thickness in a range of about 0.001 inch to about 0.003 inch.is not patentably distinct from the combination of Westberg in view of Werz. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 4, Westberg does not explicitly teach the plurality of vents being positions on at least two sides of the molding system.
Werz teaches a vent on a side of the molding system and the mold system having multiple sides (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). While Werz does not 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 5, Westberg does not explicitly teach the plurality of vents comprises no more than six vents on each side of the molding system.
Werz teaches the plurality of vents comprises no more than six vents on each side of the molding system (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 7, Westberg does not explicitly teach the plurality of vents is formed by indentations in the bottom tool assembly.
Werz teaches the plurality of vents is formed by an indentation in the bottom tool assembly (2) (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 8, Westberg does not explicitly teach the plurality of vents being formed by indentations in a compression chamber configured to form the parting line of the molding system with the bottom tool assembly.
Werz teaches the plurality of vents being formed by an indentation in a compression chamber configured to form the parting line of the molding system with the bottom tool assembly Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 9, Westberg teaches a molding system for forming a composite structure (30) having trapped volumes (Fig. 2 and [0052]), the molding system comprising: a plurality of removable inserts (26), each removable insert (26) of the plurality of removable inserts (26) comprising a plurality of pieces configured to be disassembled for removal from the composite structure (Figs. 3- 4, 9 and [0069- 0070] teach how the pieces 38 of the insert 26 can slide in order to quickly and efficiently remove the insert from the molded component 60); a bottom tool assembly (34), wherein each removable insert is configured to [0053- 0054] and Fig. 2 teach inserts 26 configured to interface a bottom tool structure 34).
Westberg does not explicitly teach a parting line of the molding system formed by the bottom tool assembly and a compression chamber; and a plurality of vents formed at a parting line of the molding system.
Werz teaches a parting line of the molding system formed by a bottom tool assembly and a compression chamber (Figs. 1- 3 display a bottom 2 and top 1 of a pressing and heating mold); and a molding system for forming a composite structure, the molding system comprising: a plurality of vents formed at a parting line of the molding system (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 10, Westberg does not explicitly teach each of the plurality of vents has a thickness in a range of about 0.001 inch to about 0.003 inch.
Werz teaches each of the plurality of vents has a length (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
Westberg in view Werz does not explicitly teach the claimed vent dimension of a thickness in a range of about 0.001 inch to about 0.003 inch. However, (i) the only difference between the Westberg in view of Werz and the claims is the recitation of relative dimensions of the claimed vent and (ii) Westberg in view of Werz would not perform differently than the See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 11, Westberg does not explicitly teach each of the plurality of vents has a thickness in a range of about 0.001 inch to about 0.003 inch.
Werz teaches each of the plurality of vents has a length (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
Westberg in view Werz does not explicitly teach the claimed vent dimension of a thickness in a range of about 0.001 inch to about 0.003 inch. However, (i) the only difference between the Westberg in view of Werz and the claims is the recitation of relative dimensions of the claimed vent and (ii) Westberg in view of Werz would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vent with a thickness in a range of about 0.001 inch to about 0.003 inch.is not patentably distinct from the combination of Westberg in view of Werz. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 12, Westberg does not explicitly teach the plurality of vents comprises no more than six vents on each side of the molding system.
Werz teaches the plurality of vents comprises no more than six vents on each side of the molding system (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 14, Westberg does not explicitly teach the plurality of vents is formed by indentations in the bottom tool assembly.
Werz teaches the plurality of vents is formed by an indentation in the bottom tool assembly (2) (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 15, Westberg does not explicitly teach the plurality of vents is formed by indentations in a compression chamber.
Werz teaches the plurality of vents is formed by an indentation in the compression chamber (1) (Figs. 1- 3 and Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold; Page 1 lines 14- 21 teaches providing at least one of the mold parts with one or more openings).


Regarding claim 20, Westberg does not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during heavy compression or dwell periods in a molding process.
Werz teaches the vent has a length and thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during heavy compression or dwell periods in a molding process (Figs. 1- 3 and Page 1 lines 14- 21, Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold during the pressing; Page 1 lines 14- 21 further teaches providing at least one of the mold parts with one or more openings).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Regarding claim 21, Westberg does not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during heavy compression or dwell periods in a molding process.
Werz teaches the vent has a length and thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during heavy compression or dwell periods in a Figs. 1- 3 and Page 1 lines 14- 21, Page 2 lines 16- 23 teach a passage 5 between mold parts 1, 2 which allows for volatile components to leave the mold during the pressing; Page 1 lines 14- 21 further teaches providing at least one of the mold parts with one or more openings).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg to incorporate the vents suggested by Werz motivated by reasons set forth in claim 1.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334096 A1 (“Westberg”) and GB 927415 (“Werz”), as applied to claims 1 and 9, further in view of USP 4359443 (“Michaels”).
Regarding claim 6, Westberg teaches each vent is separated from an adjacent vent by at least six inches.
Michaels teaches each vent being separated from an adjacent vent by a distance (Claim 1 teaches a plurality of vent passages extending in spaced relationship to each other). 
Westberg in view Werz and Michaels does not explicitly teach the claimed separation dimension being at least six inches. However, (i) the only difference between the Westberg in view of Werz and Michaels and the claims is the recitation of relative dimensions between the claimed vents and (ii) Westberg in view of Werz and Michaels would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vents separated by at least six inches is not patentably distinct from the combination of Westberg in view of Werz. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
See Michaels Claim 1) which improves uniformity of the formed product (See Michaels Claim 1 and Col. 1 lines 17- 25).

Regarding claim 13, Westberg teaches each vent is separated from an adjacent vent by at least six inches.
Michaels teaches each vent being separated from an adjacent vent by a distance (Claim 1 teaches a plurality of vent passages extending in spaced relationship to each other). 
Westberg in view Werz and Michaels does not explicitly teach the claimed separation dimension being at least six inches. However, (i) the only difference between the Westberg in view of Werz and Michaels and the claims is the recitation of relative dimensions between the claimed vents and (ii) Westberg in view of Werz and Michaels would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vents separated by at least six inches is not patentably distinct from the combination of Westberg in view of Werz. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg in view of Werz to incorporate vents separated by the claimed distance as suggested by Michaels motivated by providing communication between the cavity of the mold and the atmosphere (See Michaels Claim 1) which improves uniformity of the formed product (See Michaels Claim 1 and Col. 1 lines 17- 25).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 5356692.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744